IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1137-09


EX PARTE LEVI ALEXAS KING, Appellant





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

GRAY COUNTY



Per curiam.

O P I N I O N


	Appellant filed a pretrial habeas corpus application claiming that the Interstate
Agreement on Detainers (Tex. Code Crim. Proc. Art. 51.14) required that the prosecution
against him be dismissed.  The trial court denied relief and the court of appeals affirmed that
decision.  King v. State, 286 S.W.3d 599 (Tex. App.-Amarillo, 2009).  Appellant petitioned
this Court for discretionary review.
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Ex parte Doster, ___ S.W.3d ___ (Tex. Crim. App. No. PD-0504-09, Feb. 3, 2010).  In Doster, this Court held that a pretrial habeas corpus application,
followed by an interlocutory appeal, is not the appropriate vehicle for raising a claim that the
prosecution should be dismissed because the State failed to comply with the Interstate
Agreement on Detainers.  Therefore, we grant Appellant's Petition for Discretionary Review,
vacate the Court of Appeals's decision,  and order that this appeal be dismissed. 


En banc
Delivered: March 3, 2010
Publish